UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7080


MICHAEL HENRY HEARN,

                       Plaintiff – Appellant,

          v.

UNITED STATES,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00330-JAG)


Submitted:   February 2, 2012              Decided:   February 21, 2012


Before DAVIS, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Henry Hearn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Henry   Hearn   seeks    to   appeal   the   district

court’s orders denying leave to appeal in forma pauperis and

dismissing his action without prejudice under Fed. R. Civ. P.

41(b), for failure to comply with a prior court order.              We have

reviewed the record and find no reversible error.           Accordingly,

we deny leave to proceed in forma pauperis on appeal and dismiss

the   appeal   for   the   reasons   stated   by   the   district    court.

Hearn v. United States, No. 3:11-cv-00330-JAG (E.D. Va. July 15,

2011; Oct. 13, 2011).      We deny Hearn’s requests for discovery, a

transcript, and appointment of counsel.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                  DISMISSED




                                     2